     Case 3:16-cr-00086-MMD-WGC Document 39 Filed 12/02/20 Page 1 of 9



1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6      UNITED STATES OF AMERICA,                        Case Nos. 3:16-cr-00086-MMD-WGC-1
7                         Respondent/Plaintiff,                        ORDER
              v.
8
       RONALD WILLIAMS III,
9
                         Petitioner/Defendant.
10

11

12    I.     SUMMARY

13           Williams plead guilty to one count of Felon in Possession of a Firearm, in violation

14    of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2) (ECF Nos. 25, 27) and

15    on November 7, 2017, the Court sentenced him to 70 months imprisonment (ECF No.

16    29). Before the Court is Williams’ motion to vacate, set aside, or correct his conviction

17    and sentence under 28 U.S.C. § 2255(a). (ECF No. 32 (the “Motion”).)1 Williams filed his

18    Motion in response to the Supreme Court’s ruling in Rehaif v. U.S., 139 S. Ct. 2191

19    (2019), arguing that the Supreme Court’s reinterpretation of 18 U.S.C. §§ 922(g) and

20    924(a)(2) in Rehaif renders his indictment defective for failure to include a requisite mens

21    rea element. But because Williams’ claims are procedurally barred, because he waived

22    the right to raise constitutional claims like this one when he plead guilty unconditionally,

23    and as further explained below, the Court will deny the Motion.

24    II.    BACKGROUND

25           On December 14, 2016, a grand jury indicted Petitioner Ronald Williams on two
      counts of Felon in Possession of a Firearm, in violation of 18 U.S.C. §§ 922(g)(1) and
26
27

28           1The   government opposes the Motion. (ECF No. 34.) Williams filed a reply. (ECF
      No. 38.)
     Case 3:16-cr-00086-MMD-WGC Document 39 Filed 12/02/20 Page 2 of 9



1     924(a)(2). (ECF No. 1.) As to Count Two, Felon in Possession of a Firearm, the indictment
      alleges the following:
2

3            On or about November 23, 2016, in the State and District of Nevada, Ronald
             Williams III, defendant herein, having been convicted of crimes punishable
4            by imprisonment for a term exceeding one year . . . did knowingly possess
             a Norinco rifle . . . a Norinco rifle . . . a Smith & Wesson rifle . . . a Smith &
5            Wesson rifle . . . a Heckler & Koch rifle . . . said possession being in and
             affecting commerce; all in violation of Title 18, United States Code, Sections
6            922(g)(1) and 924(a)(2).
7     (Id.) Williams plead guilty to Count Two of the indictment and Count One was dismissed.

8     (ECF Nos. 25, 27.) On November 7, 2017, the Court sentenced Williams to 70 months

9     imprisonment and three years supervised release. (ECF No. 29.) Judgment was entered

10    on November 13, 2017. (ECF No. 30.) Williams did not appeal his sentence. He is

11    scheduled to be released on November 12, 2021. (ECF No. 32 at 5.) On June 16, 2020,

12    he filed the Motion. (ECF No. 32.)

13    III.   LEGAL STANDARD

14           As noted, Williams requests his sentence be vacated, set aside, or corrected under

15    28 U.S.C. § 2255(a) following the Supreme Court’s decision in Rehaif, 139 S. Ct. 2191.

16    (Id.) Under § 2255, a federal prisoner may “move the court which imposed the sentence

17    to vacate, set aside or correct the sentence” if the sentence was imposed in violation of

18    the Constitution or laws of the United States. 28 U.S.C. § 2255(a). On June 21, 2019, the

19    Supreme Court decided Rehaif, overruling longstanding Ninth Circuit precedent regarding

20    the required mens rea under 922(g) and 924(a)(2). 2 See 139 S. Ct. at 2200. Prior to the

21    decision, the government was only required to prove the defendant knowingly possessed

22    a firearm. See id. But under Rehaif, the government “must prove both that the defendant

23    knew he possessed a firearm and that he knew he belonged to the relevant category of

24    persons barred from possessing a firearm.” Id. Thus, the decision added a new mens rea

25    element to 922(g) and 924(a)(2).

26    ///

27
             2See U.S. v. Enslin, 327 F.3d 788,798 (9th Cir. 2003) (holding the government did
28    not need to prove defendant knew of their prohibited status under 922(g).)
                                                     2
     Case 3:16-cr-00086-MMD-WGC Document 39 Filed 12/02/20 Page 3 of 9



1     IV.      DISCUSSION

2              Williams argues that his indictment failed to state a federal crime by omitting a

3     necessary element of § 922(g)(1) required under Rehaif, depriving the court of subject

4     matter jurisdiction and rendering his conviction unconstitutional. (ECF No. 32.) As to the

5     constitutionality of the conviction, Williams claims that the indictment lacked a cognizable

6     claim, violating his Fifth Amendment right requiring that the grand jury find probable cause

7     to support all necessary elements of the crime, and his Sixth Amendment right

8     guaranteeing notice of the nature and cause of the accusations against him. (Id.) Further,

9     Williams argues that the government was required to demonstrate not only that he knew

10    of his prohibited status, but also that he knew his status prohibited him from possessing

11    a firearm. (Id.) Ultimately, Williams maintains these errors are structural, requiring the

12    Court vacate his conviction and release him. (Id.)

13          The government responds that Williams’ claims are waived by his unconditional guilty

14    plea, and procedurally barred because they were not raised on direct appeal. (ECF No.

15    34.)

16             As further explained below, the Court addresses each issue Williams raises and

17    finds as follows. First, Williams’ petition is timely. Second, Rehaif applies retroactively.

18    Third, the government is not required to demonstrate Williams knew he was barred from

19    possessing a firearm. Fourth, the Court had subject matter jurisdiction at the time it

20    imposed his sentence. Fifth, Williams’ claims are procedurally barred because while he

21    can demonstrate cause, he has failed to demonstrate prejudice and there is no structural

22    error. Finally, Williams waived his right to bring a challenge by pleading guilty. In short,

23    the Motion is ultimately denied because Williams waived his right by pleading guilty and

24    the Motion is procedurally barred.

25    ///

26    ///

27    ///

28    ///

                                                   3
     Case 3:16-cr-00086-MMD-WGC Document 39 Filed 12/02/20 Page 4 of 9



1            A.     The Petition is Timely

2            Under 28 U.S.C. § 2255, a “1-year period of limitation” applies and runs from the

3     latest of four time triggers.3 See 28 U.S.C. § 2255. Williams claims that his Motion is timely

4     because it was filed within one year of Rehaif being decided. (ECF No. 32 at 10.) Under

5     this standard, the Motion is timely. Rehaif was decided June 21, 2019, and thus Williams

6     had until June 20, 2020 to file for relief. The Motion was filed June 16, 2020. (ECF No.

7     32.) Thus, it was filed within one year of the Court’s decision in Rehaif. Moreover, the

8     government does not contest timeliness.

9            B.     Retroactivity

10           Williams next argues that the new rule established in Rehaif applies retroactively

11    to his case. (Id. at 10-11.) As the government does not dispute retroactivity,4 the Court

12    assumes without deciding that Rehaif applies retroactively to Williams’ § 2255 claims.

13    See U.S. v. Abundis, Case No. 2:18-cr-00158-MMD-VCF-1 (D. Nev. Nov. 30, 2020).

14           C.     Required Proof

15           Williams further argues that the plain language of Rehaif requires the government

16    not only demonstrate he knew of his prohibited status—as previously convicted of a crime

17    punishable by more than one year—but knew that this status barred him from possessing

18    a firearm. (ECF No. 32 at 7-9.) The Court finds that the government was only required to

19

20           3The   four time triggers are: “(1) The date on which the judgment of conviction
      becomes final; (2) the date on which the impediment to making a motion created by
21    governmental action in violation of the Constitution or laws of the United States is
22    removed, if the movant was prevented from making a motion by such governmental
      action; (3) the date on which the right asserted was initially recognized by the Supreme
23    Court, if that right has been newly recognized by the Supreme Court and made
      retroactively applicable to cases on collateral review; or (4) the date on which the facts
24    supporting the claim or claims presented could have been discovered through the
      exercise of due diligence.” 28 U.S.C. § 2255.
25
             4The  government only cursorily addresses retroactivity and at no point refutes
26    Williams’ argument that Rehaif applies retroactively. (ECF No. 34 at 6 (“Just as Williams
      argues with respect to the retroactivity analysis, see ECF No. 32, at 11, the government
27    believes that Bailey v. United States, 516 U.S. 137 (1995) provides an ‘excellent parallel’
      for the procedural default analysis.”).)
28

                                                    4
     Case 3:16-cr-00086-MMD-WGC Document 39 Filed 12/02/20 Page 5 of 9



1     prove that Williams knew of his prohibited status, not that Williams knew his status barred

2     him from possessing a firearm. See Abundis, Case No. 2:18-cr-00158-MMD-VCF-1.

3            D.      Subject Matter Jurisdiction

4            Next, Williams argues that because the indictment did not describe each element

5     of the offense he was charged with, it failed to make out a federal offense, depriving the

6     Court of jurisdiction under 18 U.S.C. § 3231—a defect constituting structural error. (ECF

7     No. 32 at 15-16.) To the extent the indictment was defective for failing to allege the mens

8     rea element under Rehaif, it did not deprive this Court of subject matter jurisdiction. See

9     Abundis, Case No. 2:18-cr-00158-MMD-VCF-1.

10           E.      Procedural Default

11           The government also argues that Williams’ claims are procedurally defaulted.

12    (ECF No. 34 at 6.) While a defendant is permitted to attack the legality of his sentence or

13    conviction, a defendant who fails to raise the claim on direct appeal is procedurally

14    defaulted unless the defendant can demonstrate: (1) cause and prejudice; or (2) actual

15    innocence. See Bousley 523 U.S. at 622 (citations omitted); U.S. v. Frady, 456 U.S. 152,

16    167-168 (1982).

17           Williams does not contest that he did not raise the claim in the Motion during his

18    direct appeal, but Williams responds he can overcome his procedural default because the

19    errors in his indictment are structural, requiring only a showing of cause to set it aside.

20    (ECF No. 32 at 13, 16-21.) Alternatively, Williams argues that he can overcome

21    procedural default because he has sufficiently demonstrated cause and prejudice. (ECF

22    No. 38 at 7-10.) The Court finds that Williams demonstrates cause but not prejudice or

23    structural error.

24           1.      Cause

25           A defendant has cause to overcome procedural default when the “constitutional

26    claim is so novel that its legal basis is not reasonably available to counsel.” Reed v. Ross,

27    468 U.S. 1, 16 (1984). A claim is not reasonably available if it “overturn[s] a longstanding

28

                                                   5
     Case 3:16-cr-00086-MMD-WGC Document 39 Filed 12/02/20 Page 6 of 9



1     and widespread practice to which this Court has not spoken, but which a near-unanimous

2     body of lower court authority has expressly approved.” Id. at 17 (quotation omitted).

3            The Court finds Williams has cause because Rehaif overturned longstanding

4     practice approved by a near unanimous body of lower courts, making his claim based on

5     Rehaif “novel.” See Abundis, Case No. 2:18-cr-00158-MMD-VCF-1.

6            2.     Prejudice

7            The actual prejudice prong of the procedural default analysis requires a defendant

8     show “not merely that the errors created a possibility of prejudice, but that they worked to

9     his actual and substantial disadvantage, infecting his entire proceedings with error of

10    constitutional dimensions.” Murray v. Carrier, 477 US at 478, 488 (1986). For defective

11    indictments, the question is “whether an error or omission in an indictment worked to the

12    prejudice of the accused.” U.S. v. James, 980 F.2d 1314, 1316 (9th Cir. 1992). More

13    specifically, the question is whether the defendant had “been given adequate knowledge

14    of the missing element[] in order to satisfy the due process requirement.” Id. at 1318.

15           Williams argues that without adequate knowledge of the missing element, due

16    process was not satisfied because he was not given notice and not able to put on a

17    thorough defense. (ECF No 38 at 17-21.) The government relies on the Ninth Circuit’s

18    decision in U.S. v. Benamor, 937 F.3d 1182, 1186 (9th Cir. 2019), to argue that, given his

19    criminal history, no reasonable possibility exists that Williams did not know he had been

20    convicted of a crime for which he could be sentenced to more than a year imprisonment.

21    (ECF No. 34 at 17-19.)

22           In Benamor, the defendant filed a petition for rehearing following Rehaif, arguing

23    that the evidence was insufficient because the government failed to prove he knew he

24    was a felon. See 937 F.3d at 1188. The Ninth Circuit pointed to the defendant’s stipulation

25    that he had been convicted of a crime punishable by more than one year to relieve the

26    government’s burden. See id. But the Ninth Circuit also acknowledged that “the stipulation

27    does not end the discussion as to Defendant’s knowledge of his status.” Id. Rather, the

28    court pointed to defendant’s seven prior felony convictions, several of which were

                                                   6
     Case 3:16-cr-00086-MMD-WGC Document 39 Filed 12/02/20 Page 7 of 9



1     sentences for more than one year imprisonment imposed, as well as the nine years he

2     actually spent in prison and conclusively indicated there was no error in not instructing

3     the jury to find knowledge of prohibited status. Id. And although, as Williams points out,

4     the plain error standard does not apply here,5 Benamor is instructive. There, the Ninth

5     Circuit relied on the stipulation but focused primarily on the nine years in prison. Many

6     courts determining prejudice have similarly relied predominantly on a defendant’s criminal

7     history to find it is implausible that the defendant did not know they had been convicted

8     of a crime punishable by imprisonment for a term exceeding one year.6

9            Here, the Court similarly finds it implausible that Williams was unaware of his

10    status, as formerly convicted of a crime punishable by imprisonment for a term exceeding

11            5“This is the wrong standard. Tellingly, the government cites no case applying the

12    plain error standard to habeas petitions. This is because ‘use of the ‘plain error’ standard
      to review [a] § 2255 motion [is] contrary to long-established law.’” (ECF No. 38 at 19 (citing
13    Frady, 456 U.S. at 167).)
             6See   e.g., U.S. v. Reynolds, Case No. 2:16-cr-00296-JAD-PAL-3, 2020 WL
14
      5235316, at *4 (D. Nev., Sept. 2, 2020) (finding that 13 total years in prison on five felony
15    convictions “renders it implausible that Reynolds did not know at the time of this offense
      that he had been convicted of a crime punishable by imprisonment for a term exceeding
16    one year and forecloses his actual-prejudice arguments.”); U.S. v. Lowe, Case No. 2:14-
      cr-00004-JAD-VCF, 2020 WL 2200852, at *2 (D. Nev. May 6, 2020) (finding that evidence
17
      of serving five years in prison “proves beyond a reasonable doubt that Lowe well knew at
18    the time of the offense that he had been convicted of ‘a crime punishable by imprisonment
      for a term exceeding one year.’”); Whitley v. U.S., Case No. 04 Cr. 1381 (NRB), 2020 WL
19    1940897, at *2 (S.D.N.Y. Apr. 22, 2020) (finding that “any argument that Whitley was
      prejudiced therefrom is belied by the sheer implausibility that, after having been convicted
20    of multiple prior felony convictions for which sentences exceeding a year had been
      imposed, and having in fact served more than a year in prison in connection therewith,
21
      Whitley nevertheless lacked the requisite awareness of his restricted status.”); MacArthur
22    v. U.S., Case No. 1:12-cr-00084-JAW, 2020 WL 1670369, at *10 (D. Me. Apr. 3, 2020)
      (“The record, including the presentence investigation report, shows that Petitioner had
23    numerous prior felony convictions over many years before the § 922(g) conviction at
      issue…[thus] the Government would have been able to prove beyond a reasonable doubt
24    that Petitioner knew of his prohibited status at the time he possessed the firearm.”); Floyd
25    v. U.S., Case No. 19 C 6578, 2020 WL 374695, at *3 (N.D. Ill. Jan. 23, 2020) (“His plea
      agreement stated that he had previously been convicted of a crime (heroin
26    manufacturing/delivery) for which he was sentenced to four years in prison, and he
      admitted at his plea hearing that he ‘had been convicted of at least one crime punishable
27    by imprisonment for a term exceeding one year. It is inconceivable that Floyd would have
      declined to plead guilty…’”) (citations omitted).
28

                                                    7
     Case 3:16-cr-00086-MMD-WGC Document 39 Filed 12/02/20 Page 8 of 9



1     one year, given his criminal history. By the time Williams allegedly possessed the firearm,

2     he had previously served more than a year in prison for a prior conviction for felon in

3     possession of a firearm. (ECF No. 34 at 18; see Presentence Investigation Report at ¶

4     37 (Williams was sentenced to 12 to 48 months imprisonment on August 2013 conviction

5     for Ex-Felon in Possession of a Firearm).)

6            Thus, as other courts have concluded,7 Williams is unable to demonstrate

7     prejudice given his criminal record. The Court finds that Williams did not suffer prejudice.

8     Accordingly, Williams cannot overcome procedural default.

9            3.     Structural Error

10           Alternatively, Williams argues that the constitutional errors are structural, requiring

11    only a showing of cause and not prejudice. The Court finds no structural error fatally

12    infected Williams’ indictment. See U.S. v. Feehan-Jones, Case No. 3:15-cr-00011-MMD-

13    VPC-1 (D. Nev. Dec. 2, 2020).

14           F.      Claims Waived by Unconditional Guilty Plea

15           Finally, the government argues that by pleading guilty unconditionally, Williams

16    waived his right to make any non-jurisdictional challenges to the indictment under the rule

17    announced in Tollett v. Henderson, 411 U.S. 258, 267 (1973). (ECF No. 34 at 14.) The

18    Court finds Williams’ claims are barred by his guilty plea. See Abundis, Case No. 2:18-

19    cr-00158-MMD-VCF-1. Therefore, the claims are both procedurally barred, as discussed

20    above, and also barred by his guilty plea.

21    V.     CERTIFICATE OF APPEALABILITY

22           Before Williams can appeal the Court’s decision to deny his Motion, he must obtain

23    a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B); Fed. R. App. P. 22; 9th Cir. R. 22-

24    1; U.S. v. Washington, 653 F.3d 1057, 1059 (9th Cir. 2011). To receive such a certificate,

25    a petitioner must make “‘a substantial showing of the denial of a constitutional right’ as to

26
             7As  discussed above in footnote 6, other courts have predominantly relied on the
27    amount of time in custody to find no prejudice exists. See, e.g., Lowe, 2020 WL 2200852,
      at *2 n.15 (collecting cases).
28

                                                    8
     Case 3:16-cr-00086-MMD-WGC Document 39 Filed 12/02/20 Page 9 of 9



1     each issue the petitioner seeks to appeal.” Washington, 653 F.3d at 1059 (quoting 28

2     U.S.C. § 2253(c)(2), (3)). “The petitioner must demonstrate that reasonable jurists would

3     find the district court’s assessment of the constitutional claims debatable or wrong.” Slack

4     v. McDaniel, 529 U.S. 473, 484 (2000). The Court determines that reasonable jurists

5     would not find its reasoning debatable or wrong. Thus, the Court will deny a certificate of

6     appealability.

7     V.      CONCLUSION

8             The Court notes that the parties made several arguments and cited to several

9     cases not discussed above. The Court has reviewed these arguments and cases and

10    determines that they do not warrant discussion as they do not affect the outcome of the

11    motion before the Court.

12            It is therefore ordered that Williams’ motion to vacate, set aside, or correct his

13    conviction and sentence (ECF No. 32) is denied.

14            It is further ordered that a certificate of appealability is denied.

15            The Clerk is directed to enter judgment in accordance with this order and close this

16    case.

17            DATED THIS 2nd Day of December 2020.

18

19

20                                                 MIRANDA M. DU
                                                   CHIEF UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28

                                                      9
